FOURNET, Chief Justice.
The defendant, Johnny Wilman Bryant, having appealed immediately after his sentence following his conviction on a charge of simple burglary without having perfected the only bill of exceptions relied on here (reserved to the ruling of the trial judge refusing to grant his motion for a new trial, based on alleged newly discovered evidence), and there being no error patent on the face of the record, nothing is presented for this court to review in connection with this trial and the defendant’s conviction and sentence will, therefore, be affirmed. See Article 498 of the Code of Criminal Procedure and State v. McDonald, 218 La. 198, 48 So.2d 797, and the authorities cited therein.
The conviction and sentence are affirmed.